Citation Nr: 1234657	
Decision Date: 10/05/12    Archive Date: 10/12/12

DOCKET NO.  08-33 854A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  What evaluation is warranted for bilateral hearing loss from October 31, 2002 to August 7, 2008?   

2.  What evaluation is warranted for bilateral hearing loss since August 8, 2008?   


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Dan Brook, Counsel




INTRODUCTION

The Veteran served on active duty from November 1958 to August 1962.

This appeal to the Board of Veterans' Appeals (Board) arises from a rating decision of the Houston, Texas Regional Office (RO) of the Department of Veterans' Affairs (VA).

The question what evaluation is warranted for bilateral hearing loss since August 8, 2008 is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the AMC.


FINDING OF FACT

The VA examinations of record and a March 2006 private examination revealed that the Veteran had level I hearing in both ears.  At a private examination in September 2007, the Veteran had level III hearing on the right and level I hearing on the left. 


CONCLUSION OF LAW

For the period between October 31, 2002 and August 7, 2008, the criteria for a compensable evaluation for bilateral hearing loss were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.85, Diagnostic Code 6100 (2011). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As service connection, an initial rating, and an effective date have been assigned for bilateral hearing loss, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.

VA has also fulfilled its duty to assist.  The Veteran has been provided VA audiometric examinations.  The examiner described functional effects related to the hearing loss disability and, the Veteran has also described his hearing loss and its impact on social and occupational situations.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  The evaluation of a service-connected disorder requires a review of a veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in an appeal from an initial disability rating was not limited to that reflecting the then current severity of the disorder.  In Fenderson, the United States Court of Appeals for Veterans Claims (Court) also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-127. 

In August 2007, the RO granted entitlement to service connection for bilateral hearing loss and assigned a noncompensable evaluation effective October 31, 2002. The Veteran disagreed with the decision and subsequently perfected this appeal. 

A rating for hearing loss is determined by a mechanical application of the rating schedule to the numeric designations assigned based on audiometric test results.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992). 

Evaluations of defective hearing range from noncompensable to 100 percent.  The basic method of rating hearing loss involves audiological test results of organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests (Maryland CNC), together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  Puretone threshold average is the sum of puretone thresholds at 1000, 2000, 3000, and 4000 Hertz divided by four.  To evaluate the degree of disability of service-connected hearing loss, the rating schedule establishes eleven auditory acuity levels ranging from numeric level I for essentially normal acuity, through numeric level XI for profound deafness.  See 38 C.F.R. 
§ 4.85, Diagnostic Code 6100. 

The current rating criteria include an alternate method of rating exceptional patterns of hearing as defined in 38 C.F.R. § 4.86 (puretone threshold of 55 decibels or more at 1000, 2000, 3000, and 4000 Hertz ; puretone threshold of 30 decibels or less at 1000 Hertz  and 70 decibels or more at 2000 Hertz ).  38 C.F.R. § 4.86.

At a November 2003 VA audiological evaluation, the Veteran reported that he had problems understanding speech in congested areas.   Pure tone thresholds, in decibels, at 1000, 2000, 3000 and 4000 Hertz respectively were 20, 15, 60 and 65 in the right ear; and 15, 10, 15 and 55 in the left ear.  An exceptional pattern of hearing impairment was not shown in either ear.  Puretone threshold average was 40 in the right ear and 24 in the left ear.  Speech audiometry revealed speech recognition ability of 94 percent in the right ear and 98 percent in the left ear.    
 
At a June 2005 VA audiological evaluation, pure tone thresholds, in decibels, at 1000, 2000, 3000 and 4000 Hertz respectively were 20, 20, 60, 65 in the right ear; and 15, 10, 20 and 50 in the left ear.  An exceptional pattern of hearing impairment was not shown in either ear.  Puretone threshold average was 41 in the right ear and 24 in the left ear.  Speech audiometry revealed speech recognition ability of 100 percent in the right ear and 96 percent in the left ear.    

In support of his claim, the Veteran submitted private audiologic evaluations dated in May 2006 and September 2007.  Puretone thresholds were reported graphically, but were not specifically stated in numeric form.  At worst, speech audiometry revealed speech recognition ability of 80 percent in the right ear and 96 percent in the left ear in September 2007, and 92 percent bilaterally in March 2006.   The Board is aware that in some circumstances, VA has a duty to seek clarification of this information.  Savage v. Shinseki, 24 Vet. App. 259 (2011).  For purposes of this decision, however, the Board will calculate the puretone threshold averages for VA purposes.  See Savage, 24 Vet. App. at 273. 

At an August 7, 2008 VA audiological evaluation, pure tone thresholds, in decibels, at 1000, 2000, 3000 and 4000 Hertz respectively were 25, 35, 65, and 70 in the right ear; and 15, 25, 35 and 55 in the left ear.  An exceptional pattern of hearing impairment was not shown.  Puretone threshold average was 49 in the right ear and 33 in the left ear.  Speech audiometry revealed speech recognition ability of 98 percent in the right ear and 100 percent in the left ear. 

In a November 2008 statement, the Veteran indicated that his hearing had continued to deteriorate.  He also asserted that the difference in hearing loss from one ear to the other made it difficult for him to distinguish sound direction and to pick out a voice when there was background noise.     

Considering the objective evidence of record, on all the VA examinations, and on the September 2007 private examination, the Veteran had level I hearing bilaterally.  On private examination in September 2007, he had level III hearing on the right and level I hearing on the left.  Each of these findings correspond to a noncompensable evaluation under Table VII.  At no time during the appeal period has the Veteran's hearing loss disability warranted a compensable evaluation and staged ratings are not for application.  See Fenderson. 

The Board has considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, 573 F.3d 1366 (Fed. Cir. 2009). 

The Board acknowledges the Veteran's assertion that the difference in hearing loss from one ear to the other has made it difficult for him to distinguish sound direction and to pick out a voice when there was background noise.  This symptom, however, is not shown by the objective evidence of record to cause any occupational impairment.  Moreover, the Veteran's word recognition scores, with the exception of the September 2007 value assigned to the right ear, have been excellent.  As discussed above, applicable rating criteria reasonably describe the Veteran's disability level and symptomotology. Thus, as his disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral for extraschedular evaluation is in order.  Id.   

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).
 

ORDER

For the period beginning October 31, 2002 through August 7, 2008, a compensable evaluation for bilateral hearing loss is denied.


REMAND

The Veteran most recently underwent a VA examination to assess the severity of his disability in August 2008.  Considering the length of time since the last examination, the Board finds that additional examination is warranted.  See 38 C.F.R. § 3.327  (2011); Green v. Derwinski, 1 Vet. App. 121 (1991). 

Accordingly, this case is REMANDED for the following action:

1.  The RO/AMC should contact the Veteran and request that he identify any treatment records, either VA or private, dating since August 2008 which pertain to care he has received for his bilateral hearing loss.  Thereafter, efforts must be undertaken to secure all pertinent records.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  Thereafter, the RO/AMC should schedule the Veteran for a VA examination to determine the current nature and severity of his bilateral hearing loss.  The claims folder, Virtual VA and a copy of this REMAND are to be made available for the examiner to review.  In accordance with the latest worksheet for rating hearing loss, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of hearing loss.  The examiner must fully describe any functional impairment and effects caused by the hearing loss.  A complete rationale for any opinion expressed must be provided. 

3.  After the development requested has been completed, the AMC/RO should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the AMC/RO must implement corrective procedures at once. 

4.  The Veteran is to be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655 (2011).

5.  Upon completion of the above development, and any additional development deemed appropriate, the RO/AMC should readjudicate the issue.  All applicable, laws, regulations, and theories should be considered.  If the benefit sought on appeal remains denied, the appellant and his representative must be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369   (1999).


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


